Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites "(6)," which appears to have been erroneously included.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein the body has a planar extent” at line 5. It is unclear what it means for a body to have a “planar extent.” For the purpose of examination, the Examiner interprets this to mean that the body has a length and a width, extending in at least two dimensions.
	Regarding claim 2, the claim recites that “the second side face is essentially flat in design” at line 1. It is unclear what is meant by “essentially flat in design.” For the purpose of examination, the Examiner interprets this to mean that the second side face is at least partially made up of an uncurved surface. 
Regarding claim 3, the claim recites that “the second side face is essentially convex in design” at line 1. It is unclear what is meant by “essentially convex in design.” For the purpose of examination, the Examiner interprets this to mean that the second side face is at least partially made up of a convex, curved surface.
Regarding claim 4, the claim recites that “the second side face is essentially concave in design” at line 1. It is unclear what is meant by “essentially concave in design.” For the purpose of examination, the Examiner interprets this to mean that the second side face is at least partially made up of a concave curved surface.
Regarding claim 7, the claim recites the limitation "the indentations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the claim recites the limitation "the indentations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites that “the body is essentially rectangular in design” at lines 1-2. It is unclear what is meant by “essentially rectangular in design.” For the purpose of examination, the Examiner interprets this to mean that the body is roughly rectangular (i.e., having a clearly defined length and width). Furthermore, the claim recites “an essentially full-perimeter sealing lip” at lines 2-3. It is unclear what is meant by an “essentially full-perimeter” sealing lip. For the purpose of examination, the Examiner interprets this to mean that the lip extends about the majority of the perimeter of the body.
Regarding claim 10, the claim recites the limitation "the sealing lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim recites “a first long side” at line 2 and “a second long side” at line 3. It is unclear what is meant by a “long side.” For the purpose of Examination, the Examiner interprets these as a first side and a second side.
Claims 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haupt et al. (U.S. Patent No. 9476520; hereinafter, Haupt).
Regarding claim 1, Haupt teaches a valve (fluid distribution door 10) for an air duct of an air conditioning system of a motor vehicle (col. 1, ll. 6-8), the valve comprising: a body (main body 12); and at least two bearing couplings (pivot members 50 and 52) for bearing-mounted arrangement of the valve, wherein the body has a planar extent (the main body 12 has a length and a width) with a first side face (surface 16) and with an opposite second side face (surface 14), and wherein the first side face is convex (the surface 16 is largely convex).
Regarding claim 4, Haupt teaches that the second side face (surface 14) is essentially concave in design (the surface 14 is largely concave).
Regarding claim 5, Haupt teaches that projecting ribs (crests 66) are provided on the second side face (surface 14).  
Regarding claim 6, Haupt teaches that indentations (troughs 68) are provided on the first side face (surface 16).  
Regarding claim 7, Haupt teaches that the indentations (troughs 68) of the first side face (surface 16) correspond with projecting ribs (crests 66) of the second side face (surface 14, the crests 66 of surface 14 correspond to the troughs 68 of surface 16—that is, each trough 68 is directly across from each crest 66).
Regarding claim 8, Haupt teaches that a shape of the indentations (troughs 68) on the first side face (surface 16) corresponds with a shape of projecting ribs (crests 66) on the second side face(surface 14, the shape of each crest 66 corresponds to the shape of each trough 68 because they are separated by a thin sheet of material).  
Regarding claim 9, Haupt teaches that the body (main body 12) is essentially rectangular in design (a footprint of the main body 12 is roughly rectangular (e.g., has a length and width), in a view perpendicular to one of the first or second side faces, and has an essentially full-perimeter sealing lip (outer peripheral edge 18).
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Patent Application No. 20190316708; hereinafter, Park).
Regarding claim 2, Park teaches a valve for an air duct of an air conditioning system of a motor vehicle (valve disc 20), the valve comprising: a body (the body of the valve disc 20); and at least two bearing couplings (the two ends of the rotating shaft 12 at each end of the valve disc 20) for bearing-mounted arrangement of the valve, wherein the body has a planar extent (the valve disc 20 has a length and a width)  with a first side face (FIG. 3, the rightmost, curved face of the valve disc 20) and with an opposite second side face (FIG. 3, the leftmost, flat face of the valve disc 20), and wherein the first side face is convex (the curved face of the valve disc 20 is largely convex), wherein the second side face is essentially flat in design (the flat face of the valve disc 20 is largely flat).  
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik (U.S. Patent Application No. 20110287707).
Regarding claim 3, Baik teaches a valve for an air duct of an air conditioning system of a motor vehicle (damper blade 30), the valve comprising: a body (the body of the damper blade 30); and at least two bearing couplings (the two ends of the rotation shaft 32 at each end of the damper blade 30) for bearing-mounted arrangement of the valve, wherein the body has a planar extent (the damper blade 30 has a length and a width)  with a first side face (FIG. 4, the rightmost, curved face of the damper blade 30) and with an opposite second side face (FIG. 4, the leftmost, curved face of the damper blade 30), and wherein the first side face is convex (the rightmost, curved face of the damper blade 30 is largely convex), wherein the second side face is essentially convex in design (the leftmost, curved face of the damper blade 30 is largely convex).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt as applied to claims 1 and 4-9 above, and further in view of Lucka-Gabor et al. (U.S. Patent Publication No. 20190248207; hereinafter, Lucka-Gabor).
Regarding claim 10, Haupt fails to teach that the sealing lip projects in a direction away from the first side face at a first long side of the body, and the sealing lip projects in a direction away from the second side face at a second long side of the body.
However, Lucka-Gabor teaches that the sealing lip (sealing lips 9a and 9b) projects in a direction away from the first side face at a first long side of the body (the sealing lip 9a points away from a first side having a first side face of the air flap 1 in a first direction), and the sealing lip projects in a direction away from the second side face at a second long side of the body (the sealing lip 9b points away from a second side having a second side face of the air flap 1 in a first direction).
It would be obvious to combine Haupt and Lucka-Gabor so that each section of the outer peripheral edge 18 of Haupt extended away from a respective side of the main body 12, just like the sealing lips 9a and 9b of Lucka-Gabor. It would be obvious to one of ordinary skill in the art to combine the references as such in order to allow the sections of the outer perimeter edge 18 of Haupt to deform more easily and thus create a tighter seal (e.g., the housing walls 130, 132, and 134 of Haupt are oriented such that having the outer perimeter edge 18 extend from the main body 12 at an askew angle would reduce the amount of normal force from the housing walls required to deflect the material of the outer perimeter edge).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 6:30-4:00 CT, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/               Examiner, Art Unit 4165   
                                                                                                                                                                                      /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724